      Case 1:19-cv-03845-WMR Document 201 Filed 05/08/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

JANE DOE 4,
                                            Civil Action No.
           Plaintiff,                       1:19-cv-03845
v.

RED ROOF INNS, INC., et al.,                JURY TRIAL DEMANDED,
           Defendants.                      Pursuant to Fed. R. Civ. P. 38




                                ORDER

     Having considered the Consent Motion to Dismiss Certain Defendants

Without Prejudice, for good cause shown, the motion is GRANTED.

IT IS HEREBY ORDERED that

     42 Hotel Cumberland LLC

     is Dismissed Without Prejudice.


     IT IS SO ORDERED, this 8th day of May 2020.




Prepared by:

/s/ Tiana S. Mykkeltvedt
Tiana S. Mykkeltvedt
Georgia Bar No. 533512
